Exhibit NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE ACT.NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. Right to Purchase 100,000 shares of Common Stock of Save the World Air, Inc. (subject to adjustment as provided herein) FORM OF COMMON STOCK PURCHASE WARRANT No.2009-001 Issue Date: November 19, 2009 SAVE THE WORLD AIR, INC., a corporation organized under the laws of the State of Nevada (the “Company”), hereby certifies that, for value received, , , or its assigns (the “Holder”), is entitled, subject to the terms set forth below, to purchase from the Company at any time commencing six months after the Issue Date until 5:00 p.m., E.S.T on September 28, 2012 (the “Expiration Date”), up to One Hundred Thousand (100,000) fully paid and nonassessable shares of Common Stock at a per share purchase price of $0.30.The afore described purchase price per share, as adjusted from time to time as herein provided, is referred to herein as the "Purchase Price."The number and character of such shares of Common Stock and the Purchase Price are subject to adjustment as provided herein.The Company may reduce the Purchase Price for some or all of the Warrants, temporarily or permanently.Capitalized terms used and not otherwise defined herein shall have the meanings set forth in that certain
